Citation Nr: 9912012	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-03 760	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a genitourinary 
disability manifested by urethral discharge, to include a 
bladder disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an increased (compensable) rating for 
herpes simplex of the glans penis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 until 
January 1968.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating a 
decision of June 1991 from the Philadelphia, Pennsylvania 
Regional Office (RO) which denied service connection for a 
stomach disability, a genitourinary disability manifested by 
urethral discharge, to include a bladder disorder, and an 
acquired psychiatric disorder, to include PTSD, and 
entitlement to a compensable rating for herpes simplex of the 
glans penis.  


FINDINGS OF FACT

1.  The claims for service connection for a stomach 
disability and a bladder/ urethral discharge disorder are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

2.  The claim for service connection for an acquired 
psychiatric disorder is determined to have been abandoned. 

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
issue of an increased rating has been obtained.  

4.  The current clinical evidence indicates that the veteran 
has extensive lesions involving the glans penis and corona.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
stomach disability and a bladder/urethral discharge disorder 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder is determined to be 
abandoned and the claim is dismissed.  38 C.F.R. § 3.158 
(1998).

3.  The criteria for a 10 percent evaluation for herpes 
simplex of the glans penis have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and peptic ulcer 
disease becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

1.  Service connection for stomach disorder and a bladder 
dysfunction/urethral discharge disorder.

The threshold question is whether the veteran has presented 
well-grounded claims for service connection for a stomach 
disorder, and a genitourinary disability manifested by 
urethral discharge, to include a bladder dysfunction.  In 
this regard, he has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claims are well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claims need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claims, and the claims must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  


Factual background

The service medical records reflect that the veteran was seen 
in April 1966 with complaints of an upset stomach for which 
no further clinical data were recorded.  In December 1966 he 
sought treatment for a complaint of a slight pain in the 
stomach with a small amount of bright red stool.  He returned 
the following day for similar symptoms and was referred to an 
internist.  Complaints at that time were also reported to 
include abdominal cramps, and an episode of faintness.  It 
was noted that he was subsequently admitted for a "procto" 
but the results of such are not of record.  No further 
reference to symptomatology of this nature is recorded in the 
service medical records.  Upon examination in January 1968 
for separation from service, the veteran denied stomach or 
intestinal trouble.  The abdomen and viscera were evaluated 
as normal.

The appellant was seen in March 1967 for symptoms of an 
occasional discharge after urination.  The following month, a 
urethral discharge was diagnosed as gonorrhea.  In June 1967, 
it was reported that he was still having intermittent clear 
discharge similar to mucous without burning or frequency.  An 
impression of inflammation of paraurethral glands was 
rendered for which the veteran was prescribed medication.  
Upon examination in January 1968 for discharge from service, 
the genitourinary system was evaluated as normal. 

The postservice reflects that the veteran was afforded a VA 
general medical examination in October 1968 and the digestive 
and genitourinary systems were evaluated as normal.  No 
complaints referable to such were recorded.  

A VA outpatient record dated in February 1983 was received in 
which the appellant complained of abdominal pain.  He 
indicated that he had had a stomach operation two years 
before.  On VA general medical examination in March 1990, he 
reported that he had had a gastrointestinal bleed in 1967, 
and urinary tract infections intermittently for the past 20 
years, and stated that he had been found to have an inflamed 
bladder on cystography at a VA hospital five years before.  
Pertinent diagnoses following examination were past history 
of urinary tract infections and cystitis, and history of 
peptic ulcer disease with "inflamed stomach."

Subsequently received were private clinical records from the 
Hospital of Philadelphia College of Osteopathic Medicine 
reflecting an admission between August and September 1975 for 
complaints of eating problems, lightheadedness and constant 
heartburn.  It was noted that the veteran had initially 
experienced and been admitted for such symptoms in 1970, 
followed by hospitalization in 1974 for gastrointestinal 
complaints.  It was reported that he also had complaints of 
persisting burning on urination.  History was elicited to the 
effect that the veteran drank considerably.  Pertinent 
diagnoses on discharge were esophagitis, gastritis, and 
nonspecific urethritis.

A private upper gastrointestinal series was performed in May 
1977 which disclosed a small pharyngeal diverticulum of the 
left side and a small sliding hiatal hernia without reflux.  
Medical records from Parkview Hospital show that the 
appellant underwent cystoscopy for prostatourethritis in 
November 1981.  

The appellant presented testimony upon personal hearing on 
appeal in May 1992 to the effect that he developed a urethral 
discharge shortly after returning from Vietnam and that the 
symptoms had persisted despite various medication.  He stated 
that his doctor had told him that he had a deep-seated 
prostate infection.  He said that he had been treated for 
continuing urinary tract infections since service.  He 
related that he had had chronic stomach problems since active 
duty, especially since service in Vietnam.  Submitted at the 
hearing was a statement from H. Kaveh, M.D., relating that 
the appellant has been under care for disabilities which 
included hiatal hernia, gastritis, ulcer disease anxiety 
disorder, and urinary tract infection since 1970.  

The veteran was afforded VA examinations in August 1992 and 
reported complaints which included swollen prostate and 
bladder infection.  Upon general urology evaluation, it was 
noted that he had chronic prostatitis and occasional dysuria.  
A diagnosis of voiding dysfunction was rendered in this 
regard.  Upon examination of the digestive system, a 
diagnosis of peptic ulcer disease by history was recorded.  
It was indicated that no records were available.  

A VA hospital discharge summary of September 1992 reflects 
that the veteran was admitted with a several year history of 
bladder outlet obstruction with symptoms which included 
nocturia times two to four with some urgency and hesitancy.  
He underwent cystoscopy which revealed the same.  

Pursuant to Board remand of November 1994, the appellant 
underwent a VA gastrointestinal evaluation in April 1995 
whereupon he indicated that peptic ulcer disease was first 
manifested but not recognized during his military service.  
The examiner noted that medical records were reviewed.  It 
was reported that the veteran gave a history of gonococcal 
urethritis times two while in the military.  It was felt that 
prostatitis was a residual of the venereal disease. 

The veteran stated that he underwent abdominal surgery for 
peptic ulcer disease in 1973 where his stomach was resected 
and a hiatal hernia was repaired.  The examiner noted that 
the appellant showed him a February 1995 upper 
gastrointestinal series report which disclosed 
gastroduodenitis and a small ulcer of the duodenal bulb.  
Following examination, a pertinent diagnosis of peptic ulcer 
disease was rendered. 

The appellant was also afforded a VA genitourinary 
examination in April 1995 whereupon an opinion was expressed, 
after review of the veteran's service medical and clinical 
records, that there was no evidence that the veteran 
presented with any symptoms suggestive of peptic ulcer 
disease during his military service.  It was added that it 
was not until two years after release from active duty that 
the treatment for peptic ulcer disease began, and that there 
was absolutely no evidence that there were any symptoms 
suggestive of peptic ulcer or gastroesophageal reflux 
disorder therein.  The examiner reiterated that chronic 
prostatitis and any resultant voiding dysfunction were 
thought to be complications of gonococcal urethritis the 
veteran had in the service. 

By rating action dated in September 1997, service connection 
was granted for prostatitis from January 1991. 

The appellant now contends that he has a chronic stomach 
disorder and a bladder/urethral discharge disorder which are 
of service onset. 

Analysis

The Board points out in this instance that although the 
appellant claims that he now has a gastrointestinal disorder 
and bladder dysfunction which are related to service, a 
comprehensive review of the entire clinical record in this 
instance provides no factual or clinical support for these 
propositions.  Initially, it is pointed out that no bladder 
disorder was noted during active duty and that while he was 
treated for gastrointestinal symptomatology in December 1966, 
it is not shown to have become a chronic disability.  See 
38 C.F.R.§ 1110; 38 C.F.R. § 3.303.  The Board also observes 
that the first indication of peptic ulcer disease was not 
clinically indicated within one year of discharge from 
service and may not be presumptively attributable to service.  
Moreover, neither chronic peptic ulcer disease, nor bladder 
dysfunction/claimed urethral discharge, has been linked to 
service by competent (i.e., medical) evidence.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record reflects that none of the veteran's multiple medical 
providers in the record has proposed any link between current 
stomach disability or bladder dysfunction and service  
Moreover, on VA examination in April 1995, the examiner 
specifically stated that there was absolutely no evidence 
that the appellant presented with any symptoms of a peptic 
ulcer or gastroesophageal reflux while serving in the 
military.  As it is the province of trained health care 
providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
opinion is not competent evidence of the required nexus.  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995).  There is no 
competent medical evidence of an etiological relationship 
between service and current disability that establishes a 
nexus relationship.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  As a lay person who is untrained in the field of 
medicine, the veteran is not competent to provide a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, his own assertions that current stomach 
disability and bladder dysfunction are related to service do 
not constitute cognizable evidence upon which to reach the 
merits of these matters.  As well, there is no competent 
clinical evidence of record that indicates that the claimed 
urethral discharge, if not contemplated by the grant of 
service connection for prostatitis, is related to service.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's gastrointestinal disorder and bladder and/or 
urethral discharge condition are of service onset, he has not 
met his burden of submitting evidence that his claims for 
service connection for such are well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appellant's claims for entitlement to service connection 
for a gastrointestinal disorder and bladder/urethral 
discharge condition must be found to be not well-grounded, 
and the claims must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claims in this regard are not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this aspect of the appeal.  See Epps, 
supra.  Moreover, the Board is not otherwise aware of the 
existence of any relevant evidence which, if obtained, would 
make the claims well grounded.  See McKnight v. Gober, No. 
97-7062 (Fed.Cir. Dec. 16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at 77.

2.  Service connection for a chronic acquired psychiatric 
disorder, to include PTSD. 

The record in this regard reflects that the veteran requested 
service connection for an acquired psychiatric disorder in 
January 1991.  Following the RO's denial of benefits, the 
veteran appealed to the Board.  After reviewing the claims 
folder, the Board determined that further development was 
warranted as to this issue and the claim was addressed in a 
Board remand of November 1994.

The record reflects that the veteran reported for a VA 
psychiatric examination in February 1996 as requested 
pursuant to the remand.  A diagnosis of PTSD was rendered 
subsequent to that evaluation.  It is shown that in view of 
this clinical finding, the RO appropriately began to develop 
the record by sending a letter to the veteran to establish 
the circumstances and stressors of his Vietnam service to 
support the diagnosis of PTSD.  The letter dated in September 
1997 was sent to the address the veteran had used for many 
years, at 1848 E. Orleans Street, Philadelphia, PA, 19134.  
It was returned as undeliverable, and correspondence that was 
sent subsequent thereto was also returned as undeliverable, 
indicating the appellant moved and left no forwarding 
address.  The record reflects that the veteran has not 
contacted the RO, the Board, or his accredited representative 
with notification of his new address, and that RO efforts to 
contact him by telephone, through his representative and the 
United States Post Office have been futile.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1997).  However, under 38 C.F.R. § 3.158(a) 
(1998), if information or action or evidence is requested of 
the veteran, and he fails to respond to that request, the 
claim will be considered abandoned after the expiration of 
one year from the date of the request.  

The regulations dealing with abandoned claims, provide that 
where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement, is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  In connection with addressing the 
appellant's claim for an acquired psychiatric disorder, to 
include PTSD, the RO requested additional evidence from the 
appellant, and informed him in a letter dated September 5, 
1997, that the evidence should be submitted as soon as 
possible, preferably within 60 days.  No additional evidence 
was received from the appellant.  In a letter to him dated 
June 2, 1998, the RO informed the veteran that the appeal was 
being returned to the Board for disposition.  Under these 
circumstances, the Board construes the appellant's claim for 
service connection for an acquired psychiatric disorder to be 
abandoned.  See 38 C.F.R. § 3.158(a).

The appeal is thus dismissed in accordance with 38 C.F.R. 
§ 3.158.

3.  Increased rating for herpes simplex of the glans penis.

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claim is well grounded because he has a service-connected 
disability and evidence is of record that he claims shows 
exacerbation of the disorder.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, it is the present level of the veteran's disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  With constant 
exudation or itching, with extensive lesions or marked 
disfigurement, a 30 percent evaluation is warranted.  38 
C.F.R. Part 4, Code 7806 (1998)

The veteran was granted service connection for herpes simplex 
of the glans penis by rating action dated in November 1971.  
A noncompensable evaluation was assigned.  A claim for an 
increased rating for such was received in January 1991.  The 
veteran asserts that the symptoms associated with his skin 
disorder of the penis are more severely disabling than 
currently rated and warrant a higher rating.

The veteran was afforded a VA dermatology examination in 
March 1990 where examination of the penis disclosed tiny two 
millimeter erythematous papules of the corona for which 
hydrocortisone was prescribed. 

The veteran testified at a personal hearing in May 1992 that 
he felt his genital skin disorder had never been properly 
evaluated.

Upon VA dermatology examination in August 1992, the veteran 
was observed to have erythematous plaques with pustules of 
the penis diagnosed as candidiasis or a yeast infection for 
which medication was prescribed.  

The veteran's skin was most recently evaluated by the VA in 
April 1995.  It was observed that he had some erythema 
without ulceration which essentially circumscribed the entire 
glans penis and corona.  An impression of "[t]he 
differential of the lesions on his penis include seborrhea, 
Reiter's syndrome, psoriasis, trauma and or candidiasis" was 
rendered.  

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected skin 
disorder of the glans penis is warranted.  The continuing 
evidence of record demonstrates that the veteran suffers from 
a persistent erythematous involvement and/or lesions which 
were reported to have essentially circumscribed the glans 
penis and corona on most recent VA examination.  The Board 
concludes under the circumstances that the findings more 
nearly approximate the criteria for the next higher rating in 
this regard.  The benefit of the doubt is resolved in favor 
of the veteran as to this matter.  However, absent a showing 
of more extensive symptomatology, to include constant 
exudation or itching, extensive lesions or marked 
disfigurement, an evaluation in excess of 10 percent for 
herpes simplex of the glans penis is not warranted. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.

ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a stomach disorder, bladder 
dysfunction and/or a condition manifested by urethral 
discharge is denied.  

As the veteran's claim is found to be abandoned, entitlement 
to service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is dismissed. 

A 10 percent rating for herpes simplex of the glans penis is 
granted subject to controlling regulations governing the 
payment of monetary awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



